NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   DAVID MOISES MORALES, Appellant.

                             No. 1 CA-CR 13-0697
                              FILED 07-29-2014


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201300145
                 The Honorable David M. Haws, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender’s Office, Yuma
By Michael A. Breeze
Counsel for Appellant
                           STATE v. MORALES
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


B R O W N, Judge:

¶1            David Moises Morales appeals his conviction and sentence
for misconduct involving weapons. Counsel for Morales filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297, 451 P.2d 878 (1969), advising that after searching the record
on appeal, he was unable to find any arguable grounds for reversal.
Morales was given the opportunity to file a supplemental brief in propria
persona. He has not done so, but has raised two issues for review through
counsel.

¶2             Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). We
view the facts in the light most favorable to sustaining the conviction and
resolve all reasonable inferences against Morales. State v. Guerra, 161 Ariz.
289, 293, 778 P.2d 1185, 1189 (1989). Finding no reversible error, we
affirm.

¶3          The State charged Morales with one count of misconduct
involving weapons as a prohibited possessor, a class 4 felony, pursuant to
Arizona Revised Statutes (“A.R.S.”) section 13-3102(A)(4). The following
evidence was presented at trial.

¶4            In February 2013, Morales was involved in a verbal
altercation in the parking lot of a restaurant. A number of individuals
were present, including one who was physically assaulted. During the
altercation, another person was able to flag down Officer McCaslin, who
was on duty and driving his patrol car near the restaurant.

¶5           As McCaslin arrived on scene, Morales, along with others,
climbed into a car. McCaslin saw the car turn into the drive-thru lane of
the restaurant, hit a curb, and stop behind a vehicle waiting in line.
Morales opened the door on the front passenger side and fled. McCaslin
commanded the driver and other passengers to exit the vehicle. While
conducting a search of the vehicle, McCaslin found a pistol concealed



                                      2
                            STATE v. MORALES
                            Decision of the Court

underneath a hard hat on the front passenger-side floor. Morales was
arrested about fifteen hours after he fled.

¶6            Officer Daniels testified that Morales initially denied being
present at the restaurant or having any knowledge of the gun. However,
Officer Hundley testified that during the booking process, Morales
insinuated that the gun belonged to his brother and commented that
“[my] fingerprints are going to be on it.” Morales testified that his
fingerprints would be on the gun because his brother had shown it to him
several weeks earlier, and Morales touched the gun while pushing it
away. A forensic expert testified that although she found two fingerprints
on the gun, they did not have any value for comparison.

¶7           A jury found Morales guilty as charged and the trial court
sentenced him to a presumptive term of 4.5 years’ imprisonment, with 219
days of presentence incarceration credit. Morales timely appealed.

                               DISCUSSION

¶8             Through counsel, Morales argues he is not guilty because he
did not have possession of the gun, which we construe as challenging the
sufficiency of the evidence. We review claims challenging the sufficiency
of the evidence de novo. State v. Bible, 175 Ariz. 549, 595, 858 P.2d 1152,
1198 (1993). In doing so, we determine whether substantial evidence
exists to support the jury verdict, which is evidence that reasonable
persons could accept as sufficient to support a guilty verdict beyond a
reasonable doubt. State v. Stroud, 209 Ariz. 410, 411-12, ¶ 6, 103 P.3d 912,
913-14 (2005). Evidence sufficient to support a conviction may be either
circumstantial or direct. State v. Pena, 209 Ariz. 503, 505, ¶ 7, 104 P.3d 873,
875 (App. 2005). The trier of fact must resolve conflicting testimony and
weigh the credibility of witnesses in making such determinations. State v.
Lee, 217 Ariz. 514, 516, ¶ 10, 176 P.3d 712, 714 (App. 2008).

¶9             To convict Morales for misconduct involving weapons as a
prohibited possessor under A.R.S. § 13-3102(A)(4), the State had to prove
Morales “knowingly possessed a deadly weapon,” and that he was a
“prohibited possessor” because he had previously been convicted of a
felony and had not had his rights restored. The trial court properly
instructed the jury that “possession” included “constructive possession,”
stating that the possession under A.R.S. § 13-3102 could also include “not
actually possessing an object, [but] knowingly exercis[ing] dominion or
control over it.” Evidence presented at trial showed that Officer McCaslin
found a gun on the floor of the front passenger seat where Morales had



                                      3
                           STATE v. MORALES
                           Decision of the Court

been sitting. Morales fled from the vehicle when police arrived and he
later told police his fingerprints would be on the gun. Morales also
admitted at trial he was a prohibited possessor. We conclude that a
reasonable jury could find the evidence sufficient to support Morales’
conviction for misconduct involving weapons.

¶10            Morales also argues, through counsel, that his trial attorney
was ineffective. A claim of ineffective assistance of counsel, however, will
not be considered on direct appeal regardless of its merit. State v. Spreitz,
202 Ariz. 1, 3, ¶ 9, 39 P.3d 525, 527 (2002).

¶11           We have searched the entire record for reversible error and
find none. All of the proceedings were in accordance with Arizona Rules
of Criminal Procedure. The record shows Morales was present at all
pertinent proceedings and was represented by counsel. Morales had an
opportunity to speak before sentencing, and the sentence imposed was
within the statutory limits. Therefore, we affirm Morales’ conviction and
sentence.

¶12            Upon the filing of this decision, counsel shall inform Morales
of the status of the appeal and his options. Defense counsel has no further
obligations unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Morales
shall have thirty days from the date of this decision to proceed, if he so
desires, with a pro per motion for reconsideration or petition for review.




                               :gsh




                                      4